Citation Nr: 0126820	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  97-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Evaluation for degenerative disc disease L5-S1, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988 and also from May 1989 to November 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1996 and March 1997 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

An August 2000 rating action denied a higher rating for 
migraine and determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for tinea bullous of the hands and feet.  An April 2001 
rating action confirmed the evaluation for migraine.  These 
matters have not been appealed and are not before the Board 
at this time.   


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed by the RO.

2. The evidence does not show that the veteran currently has 
multiple sclerosis.

3. The veteran's degenerative disc disease L5-S1 is 
manifested by no more than slight limitation of motion and 
mild degenerative disc disease.


CONCLUSIONS OF LAW

1. Multiple sclerosis was not incurred in nor aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

2. The criteria for an evaluation greater than 10 percent for 
degenerative disc disease L5-S1 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the August 
1996 rating decision, the July 1997 Statement of the Case, 
the August 2000 Supplemental Statement of the Case, and the 
August 2000 rating decision of what would be necessary, 
evidentiary wise, for service connection for multiple 
sclerosis to be granted and for an increased rating for 
degenerative disc disease L5-S1 to be granted.  These 
documents have informed the veteran that his claim was being 
denied because there was no evidence that he had multiple 
sclerosis and that he needed to submit evidence showing the 
existence of a disability in order to move forward with the 
claim.  A March 1997 rating decision, August 2000 Statement 
of the Case, and April 2001 Supplemental Statement of the 
Case also informed the veteran what the rating criteria were 
for his back disability and informed him that evidence would 
need to show greater disability in order to grant an 
increase.  In addition, the RO sent a letter dated May 11, 
2001 that asked the veteran to provide any information 
relating to treatment of multiple sclerosis and any evidence 
showing that he currently has multiple sclerosis.  There was 
no response to this letter from the veteran.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claim, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The record reflects that the RO has obtained the veteran's 
service medical records as well as outpatient treatment 
records.  The RO has obtained results of MRI testing of the 
veteran's brain, as well as a neurological report from the 
Mayo Clinic relating to a potential diagnosis of multiple 
sclerosis.  In addition the veteran has been referred to a 
neurologist by the RO and a report was obtained.  The RO did 
ask for all relevant evidence related to multiple sclerosis 
in a letter dated May 11, 2001 and the veteran has not 
indicated that there is any other relevant evidence related 
to multiple sclerosis that has not been obtained.  With 
respect to the claim for an increased rating for degenerative 
disc disease of L5-S1, the RO has gathered service medical 
records and treatment records.  The veteran was provided VA 
examinations for his back in January 1996, March 1998, and 
January 2001.  In addition, the RO has obtained MRI reports 
from August 1996 and April 2000 related to the veteran's 
back.  The veteran indicated in October 2000 that he was 
intending to see a neurosurgeon regarding his back,  he saw 
the neurologist on January 22, 2001 and at a subsequent VA 
examination on January 31, 2001 the veteran indicated that he 
had been advised that surgery would not be helpful for his 
disability.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
related to his claim of service connection for multiple 
sclerosis.  In fact, it appears that all such evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Service connection for Multiple Sclerosis

The veteran's service medical records are negative for any 
diagnosis of or treatment for Multiple Sclerosis.  In April 
1993, the veteran began experiencing blurred vision and 
headaches.  He sought treatment for these conditions.  In 
October 1994, he underwent an MRI scan of his brain, which 
found no abnormalities and no evidence of the etiology of the 
veteran's visual complaints.  The veteran saw a neurologist 
in November 1994 and the exam did note findings consistent 
with demyelinating process involving the brainstem 
bilaterally, but no diagnosis was provided.  A medical board 
report in July 1995 concluded that the veteran probably 
suffered a small stroke.  There was no mention of multiple 
sclerosis.

A VA examination in January 1996 indicated that the veteran 
was awaiting a clinical evaluation for multiple sclerosis at 
the Mayo Clinic.  The examiner did not diagnose multiple 
sclerosis.  The examiner noted that a neurologic examination 
with attention to the central nervous system was normal.  
Peripheral reflexes were present and equal bilaterally.

A VA visual examination in May 1996 indicated that the 
veteran had undergone an MRI in March 1996 that revealed a 
lesion which was "probably" multiple sclerosis.  This 
appears to refer to the MRI that the veteran underwent in the 
course of his neurologic examination at the Mayo Clinic in 
February and March 1996.  The veteran underwent extensive 
testing at the Mayo Clinic.  The results indicated that his 
visual evoked responses were entirely normal.  All laboratory 
tests were normal.  The MRI of his brain did show evidence of 
a single nonspecific white matter lesion in the posterior 
temporal occipital region on the left.  There were no other 
lesions suggesting demyelination.  There was a deficit found 
in the veteran's static visual fields, and the neuro-
ophthalmologic examination was felt to be indeterminate, but 
no clear findings of demyelinating disease were identified.  
The examiner's final impression was that the veteran did not 
have enough abnormalities to make the diagnosis of clinically 
definite multiple sclerosis.  

A MRI of the veteran's brain was performed in August 1996.  
There were no abnormalities other than the single lesion 
noted in March 1996.  The evaluation was unclear.  It was 
noted that this type of lesion could be consistent with a 
subtle multiple sclerosis plaque, but that it could also be 
an early lacune.  No other abnormalities were detected.

VA outpatient treatment notes dated from April 1996 to 
January 1997 indicate the veteran was seen for complaints of 
headaches, blurring vision, and lack of energy.  The 
treatment note dated January 16, 1997 specifically questions 
whether this might indicate early multiple sclerosis.

A fee basis neurologic examination was performed in February 
1998, and the examiner noted the veteran's complaints of 
headaches, and blurred vision, as well as several episodes of 
numbness of the left arm and face. The examination results 
were normal.  The physician indicated that the veteran's 
headaches were most consistent with muscle contraction 
headaches perhaps with a secondary vascular component.  The 
examiner did note the complaints of numbness and weakness, 
but stated that there were no objective findings and no 
specific findings that would confirm a diagnosis of multiple 
sclerosis.

The veteran underwent a second fee basis neurologic 
examination in January 2001.  The examination revealed equal 
and reactive pupils and sharp disks bilaterally.  There was 
no evidence for optic atrophy and visual fields appeared full 
to simple confrontation.  Cranial nerve function was normal, 
and no focal findings were present on motor or sensory reflex 
examinations.  Finger to nose and rapid alternating movements 
were normal and Rhomberg testing was negative.  Heel to shin 
maneuver was normal and plantars were downgoing bilaterally.  
The examiner indicated that the veteran's neurological 
examination was normal but that he did have some recurrent 
symptoms which might very well suggest multiple sclerosis.  
He was unable to provide a definitive diagnosis of multiple 
sclerosis, however.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if multiple sclerosis became 
manifest to a degree of 10 percent or more within seven years 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

 The first of the criteria that must be met to grant service 
connection is that of a current disability.  Here, the record 
does not establish that the veteran currently has multiple 
sclerosis.  The service medical records are negative for any 
findings of multiple sclerosis.  There was some indication of 
demyelination of the brainstem but there was no diagnosis of 
multiple sclerosis.  In February and March 1996, the veteran 
was evaluated for multiple sclerosis at the Mayo Clinic.  
There, an MRI detected a lesion on the veteran's brain, but 
the examiner determined that there was not sufficient 
evidence to warrant a diagnosis of clinically definite 
multiple sclerosis.  The veteran was seen by a neurologist in 
February 1998 and January 2001 and both times, the 
neurologist was unable to provide a diagnosis of multiple 
sclerosis, despite findings from the most recent examination 
that the veteran had symptoms that "may very well suggest 
multiple sclerosis".  At no point has there been a 
definitive diagnosis of multiple sclerosis.  In fact, the 
veteran himself asserts that he does not have multiple 
sclerosis and was merely filing a claim to preserve a time 
frame for a possible later diagnosis of multiple sclerosis.  
See, Form 1-9 dated September 18, 1997.

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing a current disability of 
multiple sclerosis.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v Derwinski, 
3 Vet. App.  223, 225 (1992).  Since there is no current 
disability attributable to multiple sclerosis, service 
connection for multiple sclerosis is not warranted on either 
a direct or presumptive basis. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

III.  Increased evaluation for degenerative disc disease.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 199 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The RO in July 1997 granted service connection, 
assigning a 10 percent disability rating.  Subsequent rating 
decisions have continued and confirmed this rating.  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

The veteran's service medical records are negative for any 
complaints of lower back pain or any diagnosis of or 
treatment for degenerative disk disease.  The veteran was 
discharged from active duty on November 2, 1995.

Within a few days, he was seen at Naval Air Station 
Jacksonville Naval Hospital with complaints of lower back 
pain and hip pain that had been present since a spinal tap 
had been performed one year prior.  He indicated that his 
pain radiated down his hip to his left thigh.  Examination 
revealed no lesions or scoliosis.  The veteran had a full 
range of motion in all directions, deep tendon reflexes were 
present and sensory exam was normal to light touch and 
pinprick.  He underwent an MRI of his lower back in November 
1995, which indicated loss of normal signal intensity within 
the L5-S1 intervertebral disc compatible with degenerative 
disc disease.  There was generalized bulging of the annulus 
fibrosus at L5-S1.  There was no definite disc herniation.  
The impression was degenerative disc disease of L5-S1.

The veteran underwent a VA examination in January 1996.  At 
that time he complained of pain when he bent frequently with 
an aching pain in the area of his lumbosacral joint which 
radiates into the left buttocks.  The examiner noted there 
had been no history of radicular-type pain or paresthesia in 
either lower extremity.  The examination revealed that the 
veteran walked with a normal gait and could walk on heels and 
toes without difficulty.  His spine was straight and his 
pelvis and shoulders were level.  There was no localized 
tenderness about the lumbosacral joint, the lumbar 
musculature, the sciatic notches, or the sacroiliac joints.  
There was no muscle spasm present in the lumbosacral area.  
Forward flexion was to 100 degrees and the range of motion 
for the lumbar spine was normal in all other directions.  
Straight leg raising and Patrick's tests were normal.  His 
deep tendon reflexes were 2+ throughout both lower 
extremities and there was no evidence of any sensory deficit.  
There was some mild atrophy of the left thigh and calf.  
Extensors of the left thigh were rated 4/5.  His plantar 
flexors or calf muscles were rated 5/5.  An X-ray report from 
January 1996 indicated that the lumbosacral spine 
demonstrated good alignment with well maintained vertebral 
heights and intervertebral disk spaces.  There was no 
evidence of a fracture, dislocation, significant arthritic 
changes, or other osseous abnormalities, and the sacroiliac 
joints appeared normal.  The examiner provided a diagnosis of 
pain of the lumbosacral spine and left buttocks.  The mild 
atrophy and minimal muscle weakness was noted to be of 
obscure etiology.

Treatment notes dated from April 1996 to January 1997 
indicate that the veteran continued to seek treatment for his 
lower back pain.  He complained of the pain radiating to his 
left buttock and that it was worsened by bending or by 
movement.  An MRI taken in August 1996 showed some loss of 
disc space at the L5-S1 level, and a disc bulge at L5-S1 
which may affect the nerve root. 

A VA examination in March 1998 revealed the veteran was 
complaining of episodes of dull, aching pain, and occasional 
sharp pain across his lumbosacral spine which radiates down 
into his left buttock but not into either lower extremity.  
There continued to be no history of radicular type 
paresthesia in either lower extremity.  The veteran indicated 
his back pain is usually precipitated by walking more than 60 
minutes and by prolonged sitting or standing.  The veteran 
indicated he had some sort of back pain every day but that in 
general it was worse as the day went on. The veteran also 
complained of weakness in his left leg.  The examination 
revealed that the veteran walked with a normal gait, and had 
no tenderness in his lumbosacral spine and no muscle spasm.  
There was a full range of painless motion of the lumbar 
spine.  Sciatic stretch tests and Patrick's test were 
negative.  There was no evidence of any muscle atrophy of the 
lower extremities.  The examiner felt that any weakness of 
the lower extremities shown was not borne out by the muscle 
measurements.  X-rays taken in March 1998 revealed good 
alignment with well maintained vertebral heights and 
intervertebral disk spaces.  There was no evidence of a 
fracture, dislocation, or significant arthritic changes.  
There was no indication of change since the previous X-rays 
taken in January 1996.  The examiner provided a diagnosis of 
pain of the lumbosacral spine with no objective findings.

An MRI of the lumbar spine was performed in April 2000.  The 
MRI revealed relatively normal anatomic alignment of all 
lumbosacral vertebrae with normal marrow signal.  At the L5-
S1 disc space there was a right paracentral disc protrusion 
with facet hypertrophy.  There was neural foraminal narrowing 
on the right as well as impingement of the right L5 nerve 
root.

Lastly, the veteran underwent a VA examination in January 
2001.  The veteran complained of a constant dull aching pain 
across his lumbosacral spine and indicated he experienced 
flare-ups in which the pain worsened.  He indicated the 
flare-ups were usually precipitated by rotation of his torso 
or climbing stairs.  With the flare-ups the pain radiates to 
his buttocks and left upper thigh, and rarely to the top of 
his left foot.  The flare-ups are relieved by sitting down 
and stretching.  Muscle relaxants also provide relief.  The 
examination revealed that the veteran walked with a normal 
gait and had normal posture.  The veteran did have some 
tenderness over the lumbosacral joint, but there was no 
evidence of muscle spasm.  Forward flexion was limited to 75 
degrees before pain stopped further motion, all other motions 
of his lumbar spine were normal.  The sciatic stress test and 
Patrick's test were normal.  Reflexes, sensation, and 
circulation were intact throughout both lower extremities.  
There was no evidence of any muscle atrophy or weakness in 
either lower extremity.  X-rays showed no evidence of recent 
or old fracture or dislocation.  The examiner noted a 
diagnosis of pain of the lumbosacral spine with no objective 
findings on physical examination.  The examiner specifically 
noted that despite the MRI results from April 2000 indicating 
impingement of the L5 nerve root, the physical examination 
did not provide any evidence to substantiate a finding of 
nerve root compression.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2001). 

Diagnostic Code 5289 provides a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 
(2001).  

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2001)

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2001).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2000).

The veteran has very little reduced range of motion.  The VA 
examination report in January 1996 indicated forward flexion 
was to 100 degrees and all other motions of the lumbar spine 
were normal.  The March 1998 VA examination report indicated 
a full range of pain free motion of the lumbar spine in all 
directions.  The January 2001 VA examination report indicated 
forward flexion to 75 degrees and normal motion of the lumbar 
spine in all other directions.  The veteran has stated that 
he can move his back but that walking long distances, 
climbing stairs, and sitting or standing for a long period of 
time can cause pain.  Based on this evidence, the Board finds 
that the veteran experiences no more than a slight loss of 
motion of the lumbar spine.  A slight loss of motion of the 
lumbar spine warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5292 (2001).  There is no evidence to 
suggest that the exhibited symptomatology more closely 
approximates moderate limitation of motion, which would be 
necessary to assign a higher rating under DC 5292.  Id.

Under DC 5293 a 10 percent rating is assigned for mild 
intervertebral disc syndrome, a higher rating of 20 percent 
is not warranted unless there is moderate intervertebral disc 
syndrome with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 
(2001).  The veteran has been diagnosed with degenerative 
disc disease, but the Board finds that it is no more than 
mild and does not more closely approximate moderate 
intervertebral disc syndrome with recurring attacks.  The 
veteran has indicated that he has pain, and the Board does 
not doubt his assertions.  An MRI has established that he has 
a bulge of the disc at L5-S1 but it has not worsened since 
originally diagnosed, and there is no indication in any of 
the VA examinations that there are any objective signs of 
moderate disc disease.  The veteran had mild left calf and 
thigh atrophy and weakness on the 1996 examination, but more 
recent examinations revealed no muscle atrophy, no muscle 
spasm, no weakness, no radiculopathy; the most recent 
examiner indicated that there were no signs to indicate nerve 
root compression despite the results of a previous MRI.  The 
veteran clearly has degenerative disc disease, but in light 
of the minimal objective findings of such, the Board finds 
that the degenerative disc disease is no more than mild and 
does not more closely approximate severe with recurring 
attacks.  Id.

Under DC 5295 a 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion, a higher rating, 
of 20 percent, is not warranted unless there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 5295 
(2001).  The medical evidence does indicate that the veteran 
experiences pain on motion.  He complained of pain when 
walking or bending and in the most recent VA examination in 
January 2001, he complained of pain on forward flexion to 75 
degrees.  There is not, however, any medical evidence that 
the veteran experiences muscle spasm on extreme forward 
bending, nor that he has loss of lateral spine motion, 
unilateral, in a standing position.  Each of the VA 
examinations indicated no muscle spasm, and each indicated a 
full range of motion other than on forward extension.  Based 
on this evidence the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent under DC 5295.  
Id.

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms more closely approximating moderate, severe, or 
pronounced invertebral disc syndrome, or muscle spasm or 
severe lumbosacral strain.  The Board does acknowledge that 
the veteran has had low back pain since discharge from the 
service but in light of the relative slight limitation of 
motion, and lack of objective signs of weakness, 
radiculopathy, atrophy, or pain on motion other than forward 
flexion, the Board finds that this pain does not functionally 
limit the veteran's activities more than is described above 
as 10 percent disabling.

Therefore, the Board finds that the veteran's degenerative 
disc disease of L5-S1 warrants no more than a 10 percent 
evaluation since the effective date of the grant of service 
connection, utilizing all relevant diagnostic codes.  
38 C.F.R. §§  4.59, 4.71a DC 5289, 5292, 5293, 5295 (2001).





ORDER

Service connection for multiple sclerosis is denied.

A higher evaluation for degenerative disc disease of L5-S1, 
currently rated as 10 percent disabling, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



